DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of informalities, for example:
On Page 15, [0046], the equation “BC = (a /Body density (BD)) – b) * 100” should be replaced with “BC = ((a /Body density (BD)) – b) * 100” to equalize the number of parentheses used and confirm the order of operations in the equation.
On Page 15, [0044], the term “BD = mass of subject in air (SW)/ ((mass of subject in air (SW) - Mass of subject submerged (UW))/Density of water (WD)) - (Residual volume in L (RLV) + 0.1 L to account for GI gas))” Renders the claim indefinite as the order of operations is unclear. Specifically, it is unclear if the equation is ( SW / ((SW – UW) / WD) )  as one term subtracting RLV + 0.1 L or if the term is ( SW / ((SW – UW) / WD) – RLV + 0.1 L) as the number of parentheses between for the variables in the equation do not match. 
Appropriate correction is required and applicant should carefully review the disclosure for any other informalities.

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 2, the term “wherein a least one the characteristics of the subject used to determine the body composition includes at least a distance from a bottom of the subject’s nostril to a top of the subject’s head.” should be replaced with “wherein at least one of the characteristics of the subject used to determine the body composition includes at least a distance from a bottom of the subject’s nostril to a top of the subject’s head.” For claim clarity.
or a barometric pressure,” for claim clarity.
In Claim 5, lines 3-4, the term “receiving characteristics of the subject, at least one of ambient air characteristics and water characteristics of a pool of water,” should be replaced with “receiving characteristics of the subject, and receiving at least one of ambient air characteristics and water characteristics of a pool of water,” for claim clarity.
In Claim 6, the equation “BC = (a /Body density (BD)) – b) * 100, where x and y are constants determined by normative data published for age and race matched subjects,” should be replaced with “BC = ((a / (BD)) – b) * 100, where x and y are constants determined by normative data published for age and race matched subjects, and where BD is body density,” to equalize the number of parentheses used and confirm the order of operations in the equation and for clarity of terms.
In Claim 13, lines 8-9, the term “the plurality of numbers imprinted on the bag adjacent the demarcations operative to indicate…” should be replaced with “the plurality of numbers imprinted on the bag are adjacent to the demarcations, the plurality of numbers operative to indicate…” to equalize the number of parentheses used and confirm the order of operations in the equation and for clarity of terms.
In Claim 13, lines 14-15, the term “at least one the numbers adjacent at least one of the demarcations adjacent to where air contacts water in the bag corresponding to …” should be replaced with  “at least one of the numbers adjacent at least one of the demarcations adjacent to where air contacts water in the bag corresponds  to…” for grammatical clarity.
In Claim 13, lines 19-20, the term “and b) the subject to is suspended in the pool of water…” should be replaced with  “and b) the subject [[to]] is suspended in the pool of water…” for grammatical clarity.
of the numbers adjacent at least one of the demarcations corresponds  to a buoyant lung volume variable,” for grammatical clarity.
In Claim 19, the term “… into the open end of the at least partially filed container.” should be replaced with “… into the open end of the at least partially  filled container.” for grammatical clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 and 20 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4, the term “wherein the air measuring device expands to measure an amount of air completely exhaled by the subject as the neutrally buoyant subject is submerged below the surface of the water," renders the claim indefinite because it is unclear because Claim 1 specifically note that the measured air is sampled after the subject submerges below the surface of the water. As written, the claim could be interpreted as beginning the exhalation after  the neutrally buoyant subject is submerged below the surface of the water,”
Regarding Claim 5, lines 9 and 10, the term “completely exhaling air by the subject into air measuring device as the body of the subject is submerged below the surface of the water," renders the claim indefinite because it is unclear because lines 6-8 specifically note that the subject has already submerged. As written, lines 9 and 10 of the claim could be interpreted as beginning the exhalation measurement while the subject’s head is above water and measuring until after the subject submerges, contradicting the previous lines. Appropriate changes would include “completely exhaling air by the subject into air measuring device after  the body of the subject is submerged below the surface of the water,”
Regarding Claim 6, the term “and where BD = weight of the subject on land (SW)/ ((SW - Mass of subject submerged (UW))/Density of water (WD)) - (Residual volume in L (RLV) + 0.1 L to account for GI gas)), where UW = Buoyant lung volume (BLV) * density of water (WD).” Renders the claim indefinite as the order of operations is unclear. Specifically, it is unclear if the equation is ( SW / ((SW – UW) / WD) )  as one term subtracting RLV + 0.1 L or if the term is ( SW / ((SW – UW) / WD) – RLV + 0.1 L) as the number of parentheses between for the variables in the equation do not match. Examiner believes the claim should be rewritten as “and where BD =  ( (SW)/ ((SW -  (UW))/ (WD)) ) - ( (RLV) + 0.1 L ) [[ ) ]], and where SW is the weight of the subject on land, UW is mass of subject submerged, WD is density of water, RLV is residual volume in liters, where UW =  (BLV) *  (WD).”  And will be interpreting the claim as such.
Regarding Claim 20, the term “The method as recited in claim 9, wherein a, b, c, and d, are predetermined constants equal to 0 or greater, and wherein at least one of a, b, c, and d is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 3,810,461).
Regarding Claim 9, while McCormick teaches an air measuring device (Abstract) comprising 
A translucent container with an open end and a closed end, the container having a length extending longer than a width (Fig. 1, 2, Col. 2, L. 49-64, open end at top with input means 15 and closed end at bottom with roll tube mean 17, Col. 2, L. 65 – Col. 3, L. 19, bag is made of transparent material), 
the container having a plurality of equally spaced radial demarcations extending from the closed end to the open end (Fig. 1, 2, with calibration markings 23), the demarcations providing a distance measurement when an axis extending through the length of the container is vertically aligned with a face of a subject by computing the distance measurement using a first of the demarcations disposed adjacent a nostril of the subject and a second of the demarcations disposed adjacent a top of a head of the subject (Examiner notes that the use of the bag to provide a distance measurement of a face is intended use and one could choose to use bag to identify a distance between facial markers); and 
the demarcations corresponding to a buoyant lung volume variable (Abstract, demarcations measure exhaled breath which would correspond to a buoyant lung volume 3 + bx2 + cx + d, wherein a, b, c, and d, are predetermined constants, and wherein x is a distance designated by one of the demarcations on the container where air exhaled by the subject into the open end of the container to fully expand the container contacts a surface of water remaining in the container upon the subject completely exhaling air into the container when the body of the subject is submerged below the surface of the water in the pool (Examiner notes that these limitations are intended use and applying a specific equation to the exhaled volume / x distance of the bag to obtain a secondary parameter of lung volume is possible with the given bag of McCormick).
Regarding Claim 20, McCormick teaches the system as recited in claim 9, wherein a, b, c, and d, are predetermined constants equal to 0 or greater, and wherein at least one of a, b, c, and d is greater than 0 (See Claim 9 Rejection, wherein a theoretical equation of claim 9 being further specified does not change the fact that language is part of overall intended use.

Claim(s) 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Johnson et al (US 2015/0363566) (“Johnson”).
Regarding Claim 11, while McCormick teaches an air measuring system (Abstract) comprising 
A translucent container with an open end and a closed end, the container having a length extending longer than a width (Fig. 1, 2, Col. 2, L. 49-64, open end at top with input 
the demarcations corresponding to a buoyant lung volume variable (Abstract, demarcations measure exhaled breath which would correspond to a buoyant lung volume variable if a subject chose to use the device while in a pool of water) used to determine a buoyant lung volume of the subject when the subject exhales air into the container when an entire body of the subject is submerged below a surface of a pool of water after the subject exhales sufficient air to cause the body of the subject to completely submerge in a neutral buoyant position (Examiner notes that this limitation is intended use and what a user chooses to do with gathered breath is beyond the scope of the claim as written), 
McCormick fails to teach an electronic device that reads demarcations of the container where exhaled air meets water surface, and determines BLV as a function of container demarcations, barometric pressure of surrounding air, a distance from the top of the head of the subject to the nostrils, and a container inflation pressure.
However Johnson teaches a lung function analyzer (Abstract, [0139], [0144]) wherein an electronic device is used to read a container for exhaled air (Fig. 7, [0144] “Additionally, sensing of a spirometry result 770 may be optical or provided by a radio frequency (RF) system 717, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the detection of an exhalation volume marking of Johnson would be capable of reading demarcation of the container of McCormick if the container is above a water surface and further that the exhaled lung volume will be reflected in the container demarcation and reflects a container inflation pressure and the exhalation capability of the subject is resultant from the barometric pressure of surrounding air and a distance from the top of the head of the subject to the nostrils.

Regarding Claim 13, while McCormick teaches a system for determining a body composition of a subject (Abstract), the system comprising: 
An expandable translucent bag with an open end and a closed end, the bag having a length extending longer than a width (Fig. 1, 2, Col. 2, L. 49-64, open end at top with input means 15 and closed end at bottom with roll tube mean 17, Col. 2, L. 65 – Col. 3, L. 19, bag is made of transparent material), the bag including: 
a plurality of equally spaced radial demarcations imprinted on the bag and extending from the closed end to the open end around an axis extending through the length of the bag (Fig. 1, 2, with calibration markings 23), a plurality of numbers respectively corresponding to a distance of each of the demarcations on the bag from the closed end of the bag (Fig. 1, 2, with calibration markings 23), the plurality of numbers imprinted on the bag are adjacent to the demarcations, the plurality of numbers operative to indicate a distance measurement when the axis is vertically aligned with a face of a subject, the distance measurement computed by subtracting a first number adjacent a first of the demarcations disposed adjacent a nostril of the subject from a second number adjacent a second of the demarcations disposed adjacent a top of a head of the subject (Examiner notes that the use of the bag to provide a distance 
at least one of the numbers adjacent at least one of the demarcations adjacent to where air contacts water in the bag corresponding to a buoyant lung volume variable used to determine a buoyant lung volume of the subject in response to the subject exhaling air into the bag only when a) an entire body of the subject is submerged below a surface of a pool of water and b) the subject to is suspended in the pool of water in a neutral buoyant position, wherein a 94827-5044-1170, v. 3density of the water equals a density of the subject (Examiner notes that these limitations are intended use and applying a specific equation to the exhaled volume / numbers indicating distance of exhaled volume within the bag to obtain a secondary parameter of lung volume is possible with the given bag of McCormick);
McCormick fails to teach
a computing device comprising: 
circuitry to receive water characteristics and subject characteristics, the water characteristics include water temperature and a density of the water in the pool, the subject characteristics include the distance determined from the bottom of the subject's Nostril to a top of the subject's head, the subject's land weight, one or more of the subject's age, the subject's race, the subject's sex, and the subject's height and the at least one the numbers adjacent at least one of the demarcations corresponding to a buoyant lung volume variable, and 
circuitry to compute the body composition of the subject based on the received water and subject characteristics.  
However Johnson teaches a lung function analyzer (Abstract, [0139], [0144]) wherein the system utilizes computer technology to receive information and perform analysis ([0061]), teaches utilizing an exhalation testing system (Fig. 7, [0144] “Additionally, sensing of a spirometry result 770 may be optical or provided by a radio frequency (RF) system 717, 715… Air Volume is measured by a sensor 780 or optical sensing of the piston's 773 movement 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the exhalation volume McCormick may be analyzed for providing feedback on whether the subject has correctly breathed into the system or met certain breathing metrics ([0146]). Finally, a system using the computer of Johnson would therefore for a computer device comprising circuitry to receive data and circuitry to compute an output based on data. As the claim is written, the combination merely needs to be capable of performing calculations.
Regarding Claim 14, McCormick and Johnson teach the system as recited in claim 13, and Johnson further teaches wherein the computing device further comprises a display to indicate the computed body composition of the subject ([0065] a display is paired to the processor and the language after ‘display’ is considered intended use).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the processing system of McCormick and Johnson further utilize a display as taught by Johnson as this provides a caregiver streamlined system for results of an analysis to be presented to a caregiver after analysis is performed by the processor.

Allowable Subject Matter
Claim(s) 1, 7, 8, 10, 12, and 17-19 is allowed because the prior art prior art fails to teach performing body composition analysis of a subject after the subject becomes neutrally buoyant, by specifically sampling exhalation after the subject has become neutrally buoyant and performing the analysis based on the remaining gathered air.
 Claim(s) 2-3 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.

Claim(s) 15 would be allowable if rewritten or amended to overcome the 35 USC 112(d) rejections set forth in this Office action.


Response to Arguments
Applicant’s amendments and arguments filed 11/18/2020 with respect to the 35 USC 103 rejection of claim 1 has been fully considered and is persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 11/18/2020 with respect to the 35 USC 103 rejection of claim 8 has been fully considered and is persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 11/18/2020 with respect to the 35 USC 103 rejection of claim 9 has been fully considered and is persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of McCormick.
Applicant’s amendments and arguments filed 11/18/2020 with respect to the 35 USC 103 rejections of claims 11 and 13 have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of McCormick and Johnson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793